It gives me great pleasure to 
express, on behalf of the delegation of the United Arab 
Emirates, our sincere congratulations to you, Sir, and 
to your friendly country on your election as President 
of the General Assembly at its sixty-second session. 
We look forward to working closely with you as you 
seek to successfully discharge your mission. 
 I would also like to express our appreciation to 
your predecessor, Sheikha Haya Rashed Al-Khalifa, for 
her remarkable achievements during her presidency at 
the sixty-first session of the General Assembly, in 
particular her efforts to stimulate more active debate 
among cultures. 
 I also take this opportunity to express our 
warmest greetings to His Excellency Mr. Ban Ki-moon, 
the Secretary-General, and to note our appreciation of 
the initiatives he has taken to promote the role of the 
United Nations since assuming his post. 
 Our world still suffers from a wide range of 
regional and international issues, conflicts and threats, 
most visible among which are the worldwide spread of 
poverty and epidemics, the degradation of the 
environment, terrorism, organized crime, the spread of 
extremism and violations of human rights, and attempts 
to obtain nuclear weapons. This should prompt us to 
make sincere and determined efforts to implement the 
recommendations, decisions and plans of action 
approved by the world’s leaders and by the United 
Nations. 
 Given its interest in and commitment to the 
principle of good-neighbourly relations, as well as its 
respect for the national sovereignty of other States, the 
United Arab Emirates would like to draw attention to 
the fact that, thus far, no progress whatsoever has been 
made on the issue of the Iranian occupation since 1971 
of three islands belonging to the United Arab Emirates: 
the Greater Tunb, the Lesser Tunb and Abu Musa. This 
is despite the consistent efforts expended and the 
positive peaceful initiatives taken by my country, 
which wants this issue settled by peaceful means, 
either through bilateral and unconditioned negotiations 
or by referral of the issue to the International Court of 
Justice for legal arbitration. 
 Severe conflict has sorely wounded our region, 
and quick and effective treatment is required. As for 
Iraq, we express our firm belief that all should abstain 
from interference in Iraq’s internal affairs and should 
show respect for the national sovereignty and territorial 
integrity of Iraq. This requires that all parties should 
cooperate to bring to an end the cycle of violence and 
the inflaming of passions, and it calls for partition and 
division. Let us give our support to an Iraqi 
Government that truly works to achieve national 
reconciliation. The United Arab Emirates renews its 
encouragement for the efforts made to promote 
reconstruction in Iraq. 
 Regarding the Middle East crisis, we call on the 
United Nations, and the Security Council in particular, 
to play a more active role, together with the Middle 
East Quartet, to give new momentum to the Middle 
East peace process. We stress that no solution to the 
Arab-Israeli conflict is possible without Israel’s 
acceptance of the Arab Peace Initiative, which is based 
on the relevant United Nations resolutions and offers a 
balanced and comprehensive solution to this long-
standing conflict. 
 In this context, we are following with interest the 
efforts to convene the international peace conference 
for the Middle East later this year with the 
participation of all concerned parties. We look forward 
to a balanced and fair settlement of the issue on the 
basis of the Arab Peace Initiative, the United Nations 
Security Council resolutions, and the rules of 
international legitimacy. We also renew our support for 
Syria’s right to regain its full sovereignty over the 
occupied Golan Heights. 
 We note with satisfaction the United Nations role 
in restoring security and stability in Lebanon, thanks to 
the pressure put on Israel to fulfil its legal obligations 
under Security Council resolution 1701 (2006), 
including respect for Lebanon’s sovereignty, 
withdrawal from the Shaba’a farmlands and the village 
of al-Ghajar and the handing over of detailed maps and 
coordinates of the landmines that Israel planted in 
southern Lebanon. 
 We reaffirm our support for the reconstruction 
efforts and for the stability and territorial integrity of 
Lebanon as well as for the maintenance of its 
constitutional institutions. In this respect, the United 
Arab Emirates has undertaken a number of 
reconstruction projects in Lebanon and has provided 
humanitarian assistance. The United Arab Emirates 
collaborates closely with the Lebanese Government 
and the United Nations to remove mines and 
unexploded ordnance, this work having originally 
commenced as part of an initiative taken by the United 
Arab Emirates in 2001, when my Government provided 
initial funding of $50 million. 
 We hope that talks between Iran and the 
International Atomic Energy Agency will eventually 
lead to a permanent, peaceful solution that will spare 
the region further tensions and conflicts and will help 
to reassure countries in the region that they will not be 
faced with any threats to their security. We stress again 
that Israel should not be excluded from the terms of the 
Treaty on the Non-Proliferation of Nuclear Weapons. 
 The United Arab Emirates continues to cooperate 
fully with all efforts to combat all forms of terrorism, 
including associated money-laundering. We also 
emphasize the importance of promoting dialogue 
among cultures and civilizations and of enhancing 
tolerance among religions. 
 The United Arab Emirates contributes generously 
to the financing of development projects in some 
95 States. Such assistance has exceeded $70 billion and 
is intended to promote a culture of peace and stability 
in those countries and throughout the world. Consistent 
with that approach, the United Arab Emirates has 
created a number of institutions, including the Abu 
Dhabi Fund for Development, the Zayed Charitable 
and Humanitarian Foundation, the Khalifa bin Zayed 
Foundation for Charitable Work and the Mohammed 
bin Rashid Al Maktoum Charity, which recently 
launched the “Dubai Cares” charity campaign, which 
seeks to guarantee education for 1 million children 
around the world, especially in Asia and Africa. 
 Since its creation in 1971, the United Arab 
Emirates has achieved economic, social and cultural 
progress that has helped to establish stability and well-
being for citizens of the Emirates and job opportunities 
for the millions who work in our country. 
 We have also launched an interim political reform 
plan, in whose first phase half of the members of the 
Federal National Council were elected as an important 
step towards political participation. In this context, I 
should also like to make reference to the significant 
national gains that have been made by women in the 
United Arab Emirates. Two women sit in the Council 
of Ministers, and women hold approximately a quarter 
of the seats in the Federal National Council. They are 
also represented in the judiciary and in other senior 
leadership and decision-making positions. 
 In the context of its national, regional and 
international efforts and cooperation, the United Arab 
Emirates has enacted laws to counter terrorist crimes 
and money-laundering and has frozen many suspect 
bank and corporate accounts. It has also enacted laws 
on issues such as human trafficking and international 
judicial cooperation on criminal matters, and has 
adopted import and export control procedures for a 
range of commodities. 
In its desire for educational and cultural contact 
with the rest of the world, the United Arab Emirates 
has launched a number of initiatives, including the 
$2-million Sheikh Zayed Book Award, designed to 
motivate creative writers and intellectuals to make 
contributions in all spheres of the humanities. 
 As part of our efforts to bring the experience of 
the world’s most prestigious universities to the United 
Arab Emirates, we have recently launched the Paris-
Sorbonne University Abu Dhabi and have inaugurated 
the Emirates Foundation to raise our educational, 
technological, intellectual and research resources to the 
highest global levels. Further underlining our belief in 
the importance of cultural communication among the 
world’s peoples for the preservation of the historical 
heritage of human civilization, we have agreed to build 
two world-class satellite museums in the United Arab 
Emirates: the Louvre Abu Dhabi and the Guggenheim 
Abu Dhabi. 
 The United Arab Emirates prides itself on being 
home for people of all religions, ethnicities, cultures 
and countries from all continents. Indeed, the number 
of countries represented in the Emirates exceeds the 
total membership of the United Nations. All these 
people live in the Emirates in harmony, forming a 
model for what the modern world should be like. 
 In compliance with its obligations under 
international human rights and labour treaties, the 
United Arab Emirates has enacted legislation to 
guarantee the full rights of its expatriate workforce in 
accordance with relevant national and international 
laws and treaties. I affirm here that the relevant 
authorities in the United Arab Emirates are determined 
that these laws and treaties should be fully 
implemented so as to protect workers and provide them 
with the best working and living conditions. 
 Finally, we hope that our deliberations on the 
urgent international issues on the agenda of the current 
sixty-second session of the General Assembly will 
continue in a spirit of solidarity and will lead to 
positive steps towards the eventual fulfilment of our 
aspiration to peace, development and prosperity for our 
world and its peoples. 
